953 F.2d 688
293 U.S.App.D.C. 292
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Richard C. SCHLECK, Trading As Brook Industrial Park, Petitioner,v.UNITED STATES ENVIRONMENTAL PROTECTION AGENCY, Respondent.
No. 90-1319.
United States Court of Appeals, District of Columbia Circuit.
Jan. 30, 1992.

Before MIKVA, Chief Judge, KAREN LECRAFT HENDERSON and RANDOLPH, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the motion to remand case, the opposition thereto and the reply, it is


2
ORDERED that the motion be granted, and the case is hereby remanded to the agency.   See Ford Motor Co. v. NLRB, 305 U.S. 364 (1939).   The court accepts and considers binding respondent's representations that remand will allow substantive consideration, "for the first time," of petitioner's request for reconsideration filed October 6, 1989.   See Ford, 305 U.S. at 372.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.